"UNDER SEAL"

 

— — ——__ — — — INTHE UNITED STATES-DISTRICT COURT. — - ~— FILED -
FOR THE WESTERN DISTRICT OF NORTH CAROLINA NARLOTTE, No
CHARLOTTE DIVISION Jy
N 18 2u1y
UNITED STATES OF AMERICA ) DOCKET NO.: 3:19-CR- Wp sP! TRICT Coury
) ISTRICT OF No
v. ) UNDER SEAL
) MOTION TO SEAL THE INDICTMENT
SAMPSON PEARSON )
| )

NOW COMES the United States of America, by and through R. Andrew Murray, United
States Attorney for the Western District of North Carolina, who moves this Court for an Order
directing that the Indictment, this Motion and any order issued pursuant to this be sealed
immediately, and that same remain sealed until further order of this Court.

Respectfully submitted, on this _ day of June, 2019,

R. ANDREW MURRAY
UNITED STATES ATTORNEY

Wir, Vie
WILLIAM M. MURRAY DR le7
ASSISTANT UNITED STATES ATTORNEY

 

 
